Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 1 of 68 PagelD #: 6

 

EXHIBIT A
Feb. 2.Cagel2:21}4¢NOOOKANADMCUMEeNT AGLI TRLERO2/03/21 Page 2 of 68\Ragelip> #:P7 2

SOO/M Oo GRY HY T2/61/TD BT

SOO/N 2 5,d GN¥ OL 1YNOD 30 AAVAT 4¥GG LOR 5,d OL aSBUY S.a # Tee TT¥TO LI
EWL/O/7T/5 HOWDLU/HN THY O2 LOK ORIANYTUD 70 HT TEYT Lite 97

T2/80/TG@ PFQYG GAIG Wade BA LTeYTIfSToO ST

SOO 7 S.HX3/M LNIWIARGD §,.d UH Of LHYO ZO AAWST WOA LOW S.z a OcferTsfzZ1 ¥T
G¥VL/S AQIGOCSUd/SM GEESTHSIG SI 9 S.d AO TIT LAwOD -oO AA OEFLT/2T ET
G2fL1/77T O DATA O 9D OeYTZs21 21

SHOUSSIMGY Woda O94 any Tt
UoOud ACA GSY *OUVALNI 40 LAS LEY Sed OL F.SNY S10 OL S¥ BOD wd OZ/bT/ZT of
S, Way Hod fad 4 dOud WOT NAM ‘S,SOuUNTLNI ASt $.d4 O14 S¥ SO5 fF Oe/2t/TT §
SoofM DBH AO AGH F OeeveTvuT se

SOOfA STA TWILYYd BOd LON dO ddQS NI OMSK FO OZ/KT¥OT Lb

SG2/M STd TWilewa wos LON Ss. # ezfeTsOT 4

SOo/M GQ HO SAY # OZ/HhT/D7 $$

ALTYOHLINGY DHISNOAR YEMEN “S¥HO OL S¥ BAN HY OeLT/ ED Pp

Go'oes !geozas €

dW "HD AD RUAAITIEG GALSLIBLSSa RA 4/8 7DO' ONES fanozasS =
dou “45d 2 ?hdDdD 7 7? WOS GQEOSSI 'LRIVIANOO ‘LAHS OaAI aS¥D ¥ DESO fao T

NOLL BLva ANIT

LOF ONISNOH VYHMVHYH NOLSSTYYHO ° Sa GLILANe RAG

T aovd WRAY AEY taL-a-oe ago

 
 
 

 

 

 

 
 

 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 3 of 68 PagelD #: 8

 

 

IN THE CIRCUIT COURTOF . _counryy RGINIA
CIVIL CASE INFORMATION STATEMENT pas

(Civil Cases Other than Domestic Relatig Hi

      

¥. CASE STYLE:
itiff(s)

| Vesey Wl Fu, IF)

Plantiff’s Phone; ---—. ---—.. 0.

 

 

VS. Days to

Defendant(s) Answer Type of Service atl
hed f AMierenhs PO. Cerf.
ame .

Heth Defendant's Phone:

 

 

Street Address

 

City, State, Zip Code

 

Il, TYPE OF CASE:

General Civil C] Adoption
$ Litigation [As defined in T.C.R. 26. 04(a)) [_] Administrative Agency Appeal

 

 

 

 

 

 

 

 

 

C) Asbestos [-] Civil Appeal from Magistrate Court
[[] FELA Asbestos , [] Miscellaneous Civil Petition
[-] Other: Cc] Mental Hygiene
(-] Habeas Corpus/Other Extraordinary Writ [-] Guardianship
["] Other: [-] Medical Malpractice
Ill. JURY DEMAND: [ePyés—-] No CASE WILL BE READY FOR TRIAL BY (Month/Year): /
IV. DO YOU OR ANY | IF YES, PLEASE SPECIFY:
OF YOUR CLIENTS [_} Wheelchair accessible hearing room and other facilites
OR WITNESSES ("] Reader or other auxiliary aid for the visually impaired .
IN THIS CASE

[_] Interpreter or other auxiliary aid for the deaf and hard of hearing
A CCOMMom aries? CJ Spokesperson or other auxiliary aid for the speech impaired
* '{_] Foreign language interpreter-specify language:

[] Yes CeO [_] Other:

 

 

 

 

 

 

 

 

 

Attorney Name: ) 2 A “wv hkler™ 1 t/ Representing:

Firm: Plaintiff C] Defendant

Address: 7 /Y ote cef, 7 0 tt Le LCC . [] Cross-Defendant [_] Cross-Complainant
Telephone: Chacles & Fad 2S. FLY —_| () 3rd-Party Plaintiff L] 3rd-Party Defendant

 

C] Proceeding Without an Attorney 2%) A a nT

Original and copies of complaint enclosed ached OZ
Dated: . ft / Signature: —
—_ =

SCA-C-100:; Civil Case Information Statement (Other than Domestic Rel Fa OR §200__ $135__

 

Iss Sint eek
Ret_to Atty 5 one
ailed CM/

"_ Mailed to sos wick# ___— _ $15 mdf X _
~ Sent to _ we

me.
 

 

 

 

 

 

 

a

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 4 of 68 PagelD #: 9

 

 

 

 

 

 

 

Plaintiff: ,etal Case Number:
VS.
Defendant: yet al
CIVIL CASE INFORMATION STATEMENT
DEFENDANT(S) CONTINUATION PAGE
, Defendant's Phone:
Defendant's Name .
Days to Answer:
Street Address

 

City, State, Zip Code

 

Defendant's Name

 

Street Address

 

City, State, Zip Code

 

Defendant's Name

 

Street Address

 

City, State, Zip Code

 

Defendant's Name

 

Street Address

 

City, State. Zip Code

 

Defendant's Name

 

Street Address

 

City, State, Zip Code

.

 

Defendant's Name

 

Street Address

 

City, State, Zip Code

 

Defendant's Name

 

Street Address

 

City, State, Zip Code

Type of Service:

 

Defendant's Phone:

Days to Answer:

Type of Service:

Days to Answer:

Type of Service:

mae a Ne Smet St th a A tak Te MP Oat SP ke Oy Set we ote ww we ee me ee tt ce end we ew ee mh nae wp

 

 

Sr ome meg me meme ma en ma ome meme me mat ay te Oy Stk tt a RY Ph at at pee Ont ee nas Nr me ore ok gk ee ok ce ws ee tee ss ne car wn

Defendant's Phone:

 

 

Days to Answer:

Type of Service:

Defendant's Phone:
Days to Answer:

Type of Service:

ee A Om ey We Ly Som Bee AE SR GEN Se) Ry lm So ke eS St et OE SEE Se Me oer FW Ome tr me PO A ib my er ne Pet Sent nd Sey OD SH er a Wem ta St ne Ut Mar Se ts tae

Defendant's Phone:
Days to Answer:

Type of Service:

Defendant's Phone:
Days to Answer:

Type of Service:

Se mae me men ee ek cmt hy me i hk tO hh ee ee a ek ee ee we ee ne ee ee tt nt et se te tan on em tt aun ww

Defendant's Phone:

 

 

eR me me ee ee eat ma me my OR at Sr a ene OF PG Sh Sh yr tl th hh kt ne ng ke co at ner ee me oe me oe ee we me we ee ee ow

 

 

oO 0 me ts ee ek te ee a ed ca ee Oe

 

 

OO SI et Ok OS Oy Ot ee ee HY et Sel Su yt met SY Nh SF PP at St hs OP Ot Se ee me ey en es en

 

 

rm om a ae em Ok Ne Nr a ak am ey Nem Se mem ma nn AS mm ay dS me nO ce te el Se mw Sm nh Ht tH Net eh SE OM Ah Suhr eh Sh he A> ny Sn Os Ny Snub iy Mah ond th Wh On nh me ne Oe oe mn mk wp we ee

SCA-C-100: Civil Case Information Statement-Defendant(s) Continuation Page

Revision Date: 4/2020
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 5 of 68 PagelD #: 10

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINUE:
ne 2 D

DAWN FUJITA,
100 SEP fq P 3u0:
Plaintiff, Mite &
. AHANHA Ge vy elsauire

y. Civil Action No. Ho STEN
CHARLESTON KANAWHA
HOUSING AUTHORITY,

Defendant.

COMPLAINT

_ Now into Court, through undersigned: counsel come the Plaintiff Dawn Fujita

(hereinafter referred to as the “Plaintiff’) to assert as follows.

This is an action against Charleston Kanawha Housing Authority (hereinafter
referred to as the “Defendant”) arising from its failure to pay its employee Dawn Fujita her
wages for work performed by the Plaintiff in violation of the West Virginia Wage Payment
and Collection Act (WPCA). Specifically, the Defendant has violated WPCA by failing to pay
the Plaintiff for her time worked on the clock and within the time periods required by the

WPCA.
Parties

1. At all pertinent times herein, the Plaintiff Dawn Fujita was an employee of
the Defendant Charleston Kanawha Housing Authority and began her employment in or

about March 2013.

 
 

Eee

|

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 6 of 68 PagelD #: 11

2. At all pertinent times herein, the Defendant Charleston Kanawha Housing
Authority was doing business in Kanawha County, WV with its principal place of business

in Charleston, WV.

Facts and Allegations

3. The Defendant is and has always been obligated to pay its employees
working in West Virginia pursuant to the requirements of WPCA.

4, The Defendant, however, failed to pay Plaintiff all wages due within the time
period mandated by WPCA.

5. The Defendant also failed to pay the Plaintiff her regular hourly wages for
regular hours worked by the Plaintiff, in violation of WPCA. |

6. At all pertinent times the Plaintiff was a non-exempt employee and required
to report her hours worked to the Defendant.

7. The Defendant failed to pay the Plaintiff for all hours worked in violation of
the WPCA.

8. The Defendant was audited by the U.S. Department of Labor Wage and Hour
Division, and was found to have failed to properly pay many of its employees for time
actually worked.

9. The U.S. Department of Labor directed the Defendant to properly pay many
of its employees back wages.

10. The Plaintiff was required to input and submit her work to the Defendant

through a computerized system, recording the Plaintiffs hours. However, the Defendant

 
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 7 of 68 PagelD #: 12

would not properly process the hours worked by the Plaintiff, and frequently reduced the
actual number of hours worked by the Plaintiff in order to pay the Plaintiff a lesser amount.

. 11. Consistent with the Defendant’s pay practices, the Defendant failed to pay the
Plaintiff for all hour worked and failed to pay within the time period mandated by the

WPCA.

Count I - Violation of Wage Payment and Collection Act — Failure to Pay Wages

12. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

13. The Defendant has failed to pay the Plaintiff for employment wages for hours
worked by the Plaintiff. | |

14. The Defendant, intentionally through a computerized system, rejected and
disallowed many hours worked by the Plaintiff, and failed to pay the Plaintiff for hours
worked.

15. As a condition of her employment, the Defendant required the Plaintiff to
reduce the number of hours actually reported in the payroll system so the Defendant could
pay the Plaintiff a smaller amount. The Plaintiff worked many hours, which the Defendant
failed to pay, in violation of WPCA.

16. Further, the Plaintiff was required to work at after hour events for which she

was not paid.

Count II - Violation of Wage Payment and Collection Act - Failure to Pa Ss
Timely

 
 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 8 of 68 PagelD #: 13

17. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.
. 18. The Defendant failed to pay the Plaintiff her employment wages in full within
the time periods mandated by the WPCA for work performed.
19. The work performed by the Plaintiff has in fact never been paid as set forth
herein above.
20. The payroll practices of the Defendant caused the Plaintiff to not be paid for

regular wages in a timely manner.
Count Ill - Violation of Wage Payment and Collection Act — Failure to Pay O ime

21. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

22. The Defendant has failed to pay the Plaintiff for employment wages for hours
worked by the Plaintiff.

23. The Defendant, intentionally through a computerized system, rejected and
disallowed many hours worked by the Plaintiff, and failed to pay the Plaintiff for hours
worked some of which included overtime hours.

24. As a condition of her employment, the Defendant required the Plaintiff to
reduce the number of hours actually reported in the payroll system so the Defendant
could pay the Plaintiff a smaller amount. The Plaintiff worked many hours, which the
Defendant failed to pay, in violation of WPCA.

25. Further, the Plaintiff was required to work at after hour events for which she

was not paid.

 
 

 

po eee

 

Case 2:21-cv-00087 Document 1- 1 Filed 02/03/21 Page 9 of 68 PagelD #: 14

26. The Defendant’s payroll practices resulted in the Plaintiff not being paid for
overtime hours worked.

27.  Atall pertinent times the Defendant acted willfully and maliciously.

28. | The Plaintiff seeks a jury trial on all claims, allegations, defenses and triable
issues.

29. The Plaintiffis not asserting any Federal claims or causes of action.

Wherefore, the Plaintiff requests any and all damages allowable under West -
Virginia Law including unpaid wages, interest, and penalties under the West Virginia Wage
Payment and Collection Act including attorney fees. The Plaintiff further requests payment

and damages for all overtime hours worked.

C

John W. Alderman, III, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-350-6643

 
 

 

 

 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 10 of 68 PagelD #: 15

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA | | r
. Rasa Cait ti
DAWN FUJITA, > 2.
Min SFP 10 P 3 43!
Plaintiff, 4 3, GAT LCLERA ay
HAWARIHA C QUINT Out
v. Civil Action No. nee
CHARLESTON KANAWHA ~
HOUSING AUTHORITY,
Defendant.

SUMMONS

To the above-named Defendant: Charleston- Kanawha Housing Authority
P.O. Box 86
Charleston WV 25321
Attn: Mark Taylor

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and
required to serve upon JOHN W. ALDERMAN, III Plaintiff's attorney, whose address is 3
MONTICELLO PLACE, CHARLESTON, WV 25314, an answer, including any related
counterclaim you may have, to the Complaint filed against you by the Plaintiff in the above
styled civil action a, true copy of which is herewith delivered to you. You are required to
serve your answer within 20 days after service of this summons upon you, exclusive of the
day of service. If you fail to do so, judgment by default will be taken against you for the
relief demanded in the Complaint and you will be thereafter barred for asserting in another
action any claim you may have which must be asserted by counterclaim in the above styled
civil action. =

ated: A/V DIO _ -
awe Cathy S. Gatson, Clerk

Clerk of the Court TOGO

 
 

 

 

 

 

 

 

Case 2:21-Cv-
v-00087 Document 1-1 Filed 02/03/21 Page 11 of 68 PagelD #16

2020 SEP 19 P 2 BS:
ca aAliy $. GATSON, ¢ ae
KANAWHA COUNTY CIRCUIT COUR:

fe a Eta elt

(ia esc eee 3
Pett Ha Se ae

  
   
      
      
    
    

 
 

  
 

 

 

 

> ™ 5 om
ru Wn ER SLE ;
m "
mi Perr LLae
; Ps

"| OFFICIAL USE
f |Gertified Mail Fee
pre pre cyeD DELNERY | BESTRICTED DELIVERY

Extra services & rees (check box, add fee as appropiate)

Tl petum Receipt (hardcopy) $

CiRetum Receipt (electronic) $ Postmark

(i certiied Mall Restricted Dalivery  $ Here

(Adult Signature Required Dt

  

Chaduit Signature Restricted Delivery $ a» ————

7019 2260 OO01

   

     

ee. os CES ae Ae le ant "
i] Peasy i ka eld Py asc ecascoknamd a See Reverse Tem cL abd

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 1EQYESPEQE!D AIR ?

 

FILED
2020 less > by:

N, CLERK

elit t Oo. GATS
KANAWHA COUNTY CIRCUIT Coua |

   
   

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

 

 

 

® Complete items 4, 2, and 3. A. hop Zel O agent
@ Print your name and address on the reverse $a “ gen
so that we can return the card to you. XK CPL. Ly [1 Addressee
@ Attach this card to the back of the mailpiece, B. Received by (Printed Name) |_| C. Date of Delivery
or on the front if space permits. Oe Be Sher bb /4
1, Article Addressed to: D. Is delivery address different from item 1? (Yes

vor if YES, enter delivery address below: [7] No

Prat ERORRNOSH
adres

TPS oox
Ht

il

 

RESTRICTED DELIVERY

 

Ko lt
MUMUMNTIVIETIT ease rae

 

 

 

1 Aduit Signature C) Registered Mall™
(0 Adult Signature Resvicted Dellvery Qo Registered Mail Restricted
9590 9402 5509 9249 9737 61 Ci Cefiied Male sicted Delvery —_-AReTurn Reco for
C0 Coltect on Deilvery Merchanciee ™
3. Article Number (Transfer from service label) " a Collect on Dallvery Restricted Delivery B Senature eer nfirnaton
1° 2280 0001 5578 3327 O Ineured Mall Resticted Deilvery Restricted Delivery

Al

 

"PS Form 3811, July 2018 PSN 7530-02-000-2053 OS ) zz Porssteeagy Receipt
1
 

 

 

g

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 13 of 68 PagelID #: 18

IN THE CIRCUIT COURT OF KANAWHA COUNTY, He cana

      

DAWN FUJITA, {0200CT 19 PH Io. 08
caupall’ 8. GY sbitofes
Plaintiff, AAMAWHA COUNPY CiReHE couR!
v. CIVIL ACTION NO. 20-C-787
Hon. Joanna I. Tabit
CHARLESTON-KANAWHA
HOUSING AUTHORITY,
Defendant.

DEFENDANT’S ANSWER TO PLAINTIFE’S COMPLAINT
COMES NOW Defendant Charleston-Kanawha Housing Authority (““CKHA”), by
counsel, Jan L. Fox, Mark C. Dean, and the law firm of Steptoe & Johnson PLLC, and responds
to Plaintiff's Complaint as follows:
FIRST DEFENSE
The Complaint fails to state a claim upon which relief may be granted.
SECOND DEFENSE
In specific response to the allegations contained in the Complaint, Defendant states as
follows:
Parties
1, Defendant admits the allegations contained in Paragraph 1 of the Complaint.
2. Defendant admits the allegations contained in Paragraph 2 of the Complaint.
Facts and Allegations
3. Paragraph 3 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent a response is required, Defendant admits that the Wage Payment and

Collection Act (“WPCA”) W. Va. Code § 21-5-1, et seg. speaks for itself. ‘or
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 14 of 68 PagelID #: 19

4, Defendant denies the allegations contained in Paragraph 4 of the Complaint.

5. Defendant denies the allegations contained in Paragraph 5 of the Complaint.

 

6. With regard to the allegations contained in Paragraph 6 of the Complaint,

Defendant admits that its employees (including Plaintiff) are required to log hours worked in a

 

timekeeping system. Defendant denies the remainder of the allegations contained in Paragraph 6
of the Complaint, and specifically denies that Plaintiff was a “non-exempt” employee under the

federal Fair Labor Standards Act (“FLSA”) and/or its state equivalent (if applicable).

 

7. Defendant denies the allegations contained in Paragraph 7 of the Complaint.

8. With regard to the allegations contained in Paragraph 8 of the Complaint,
Defendant admits that it was audited by the U.S. Department of Labor, and that that agency’s
findings speak for themselves. Defendant denies the remainder of the allegations contained in
Paragraph 8 of the Complaint.

9. With regard to the allegations contained in Paragraph 9 of the Complaint,
Defendant admits that the U.S. Department of Labor recommended that Defendants offer
payments to certain employees pursuant to the FLSA.

10. With regard to the allegations contained in Paragraph 10 of the Complaint, |
Defendant admits that its employees (including Plaintiff) are required to log hours worked in a
computerized timekeeping system. Defendant denies the remainder of the allegations contained:
in Paragraph 10 of the Complaint.

11. Defendant denies the allegations contained in Paragraph 11 of the Complaint.

Count I — Failure. to Pay Wages (WPCA)
12. Defendant restates its responses to Paragraphs 1 through 11 of the Complaint as if

fully set forth herein.
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 15 of 68 PagelD #: 20

13. Defendant denies the allegations contained in Paragraph 13 of the Complaint.

14, Defendant denies the allegations contained in Paragraph 14 of the Complaint.

15. Defendant denies the allegations contained in Paragraph 15 of the Complaint.

16. Defendant denies the allegations contained in Paragraph 16 of the Complaint.

Count II — Failure to Pay Wages Timely (WPCA)

17. Defendant restates its responses to Paragraphs 1 through 16 of the Complaint as if
fully set forth herein.

18. Defendant denies the allegations contained in Paragraph 18 of the Complaint.

19. Defendant denies the allegations contained in Paragraph 19 of the Complaint.

20. Defendant denies the allegations contained in Paragraph 20 of the Complaint.

Count Ii — Failure to Pay Overtime (WPCA)

21. Defendant restates its responses to Paragraphs 1 through 11 of the Complaint as if
fully set forth herein.

22. Defendant denies the allegations contained in Paragraph 22 of the Complaint, and
further avers that Plaintiff's Count II] is subject to a pending Motion for Partial Dismissal.

23. Defendant denies the allegations contained in Paragraph 23 of the Complaint, and
further avers that Plaintiff's Count III is subject to a pending Motion for Partial Dismissal.

24. Defendant denies the allegations contained in Paragraph 24 of the Complaint, and
further avers that Plaintiff's Count III is subject to a pending Motion for Partial Dismissal.

25. Defendant denies the allegations contained in Paragraph 25 of the Complaint, and
further avers that Plaintiff's Count II is subject to a pending Motion for Partial Dismissal.

26. Defendant denies the allegations contained in Paragraph 26 of the Complaint, and

further avers that Plaintiffs Count [il is subject to a pending Motion for Partial Dismissal.
Case 2:21-cv-00087 Document1-1 Filed 02/03/21 Page 16 of 68 PagelD #: 21

27. Defendant denies the allegations contained in Paragraph 27 of the Complaint

 

28. Paragraph 28 of the Complaint is a request for jury trial to which no response is

required by Defendant.

 

29. Paragraph 29 of the Complaint is a characterization of the claims Plaintiff attempts
to bring in this action, to which no response is required by Defendant. To the extent a response is
required, Defendant denies the allegations contained in Paragraph 29 of the Complaint. As
outlined in Defendant’s pending Motion for Partial Dismissal, Plaintiff's alleged substantive right
(if any) to overtime pay, and remedy therefor, is exclusively governed by the federal FLSA. The
FLSA, therefore, pre-empts any attempted state law claim to recover allegedly unpaid overtime
pay.

30. The remainder of the Complaint consists of a prayer for relief which requires
neither admission nor denial. Defendant denies any allegation or inference of wrongdoing or
illegality and denies that Plaintiff is entitled to any relief whatsoever.

31. Defendant denies each and every allegation contained in the Complaint not
specifically admitted herein.

THIRD DEFENSE
Plaintiff's claims may be barred, in whole or in part, by the applicable statute of limitations
and/or laches.
FOURTH DEFENSE
Plaintiff's claims are barred, in whole or in part, by the doctrine of payment.
FIFTH DEFENSE
Plaintiffs claims may be barred, in whole or in part, by the doctrines of accord and

satisfaction, compromise, settlement, waiver, and release.

 
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 17 of 68 PagelD #: 22

SIXTH DEFENSE
Defendant raises any and all affirmative defenses available under Rules 8, 12, and 23 of
the West Virginia Rules of Civil Procedures.
SEVENTH DEFENSE
To the extent Plaintiff seeks damages not recoverable under the WPCA, Plaintiff is barred
from such recovery.
EIGHTH DEFENSE
Plaintiff has failed to mitigate her damages, if any.
NINTH DEFENSE
Defendant reserves the right to raise any and all further defenses that may arise during the
course of this litigation.
WHEREFORE, having fully responded to Plaintiffs Complaint, Defendant respectfully
requests that Plaintiff's Complaint against it be dismissed in all respects; that it be awarded its fees
and costs incurred in defending against the same; and for any other and further relief as the Court

may deem just and proper.

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

By Counsel

  

 

 

“ox, Esq. (WVSB #1259)
Mark C. Dean, Esq. (WVSB #12017)
Steptoe & Johnson PLLC

707 Virginia Street East

Chase Tower, 17" Floor

P.O. Box 1588

Charleston, WV 25326-1588
Telephone (304) 353-8000

Facsimile (304) 353-8180

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 18 of 68 PagelD #: 23

 

Jan.Fox@Steptoe-Johnson.com

Mark. Dean@Steptoe-Johnson.com
Counsel for Defendant

 

 
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 19 of 68 PagelD #: 24

FILED

IN THE CIRCUIT COURT OF KANAWHA COUNTY MERE GINIA

; P12: 09
DAWN FUJITA sl oa
SANAWHA AUK Oke Cult ue,
i

Plaintiff,
yy, CIVIL ACTION NO. 20-C-787
Hon. Joanna L Tabit
. CHARLESTON-KANAWHA
: HOUSING AUTHORITY,
Defendant.

CERTIFICATE OF SERVICE

Thereby certify that on the 14t day of October, 2020, I served an exact and true copy of the
foregoing “Defendant’s Answer to Plaintiff's Complaint" on all parties of record by first class,
certified United States mail, postage prepaid, in an envelope as follows:

John W. Alderman, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, WV 25314

(304) 531-8029

(877) 350-6643 facsimile

Counsel for Plaintiff
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 20 of 68 PagelD #: 25

IN THE CIRCUIT COURT OF KANAWHA ier VIRGINIA

DAWN FUJITA, M0200CT 19 PH ia: 09
Plaintiff, SANDHHA COUT RRR
v. CIVIL ACTION NO. 20-C-787
Hon. Joanna I. Tabit
CHARLESTON-KANA WHA
HOUSING AUTHORITY,
Defendant.

DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

 

 

COMES NOW Defendant, by its counsel Jan L. Fox, Mark C. Dean, and the law firm of

Steptoe & Johnson PLLC, and pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil

 

Procedure, moves this Court to dismiss Count III of Plaintiff's Complaint for failure to state a
claim upon which relief can be granted. As more fully set out in Defendant’s memorandum in

support, Plaintiff's claim for allegedly unpaid overtime is pre-empted by the federal Fair Labor

 

Standards Act (“FLSA”). Plaintiff's alleged right (if any) to an overtime premium is sourced
from the FLSA, not the Wage Payment and Collection Act (“WPCA”), as is her exclusive
remedy for any alleged violation of that right.

Accordingly, Defendant respectfully requests the Court GRANT its motion and

DISMISS Count III of Plaintiff's Complaint.
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 21 of 68 PagelD #: 26

Respectfully submitted this 14th day of October, 2020.

STEPTOE & JOHNSON PLLC
Of Counsel

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

By Counsel,

    

#1259)
Mark C. Dean (WVSB #12017)
Chase Tower, Seventeenth Floor
707 Virginia Street, East

P.O. Box 1588

Charleston, WV 25326-1588

(304) 353-8000

(304) 353-8180 facsimile
Jan.Fox@Steptoe-Johnson.com
Mark.Dean@Steptoe-Johnson.com
 

 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 22 of 68 PagelID #: 27

IN THE CIRCUIT COURT OF KANAWHA county hans Dircinta

DAWN FUJITA, 2028 0CT 19 PH12:09

Plaintiff, SATAY 5. GAS
, SAMAWHA COUNTY

  
  
 

RK
COUR I

Vv. CIVIL ACTION NO. 20-C-787
Hon. Joanna I. Tabit
CHARLESTON-KANAWHA
HOUSING AUTHORITY,
Defendant.
CERTIFICATE OF SERVICE

 

I hereby certify that on the 14" day of October, 2020, I served an exact and true copy of
the foregoing " Defendant’s Motion for Partial Dismissal" on ali counsel of record by first class
United States mail, postage prepaid, in an envelope as follows:

John W. Alderman III, Esq.
Law Offices of John Alderman,
3 Monticello Place

Charleston, WV 25314

(304) 531-8029

(877) 350-6643 facsimile

Counsel for Plaintiff
Yok C12

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 23 of 68 PagelD #: 28

IN THE CIRCUIT COURT OF KANAWHA COUN ’ trlS ecm

DAWN FUJITA, 20200€T 19 p

   

CATHY § Lido,

sat cannes f cn
Plaintiff, ‘ANAWHA CO i Coun;
Vv. CIVIL ACTION NO. 20-C-787
Hon. Joanna I. Tabit -
CHARLESTON-KANAWHA
HOUSING AUTHORITY,
Defendant.

MEMORANDUM IN SUPPORT OF
DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

 

COMES NOW Defendant, by its counsel Jan L. Fox, Mark C. Dean, and the law firm of
Steptoe & Johnson PLLC, and pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil
Procedure, moves this Court to dismiss Count I] of Plaintiff's Complaint for failure to state a
claim upon which relief can be granted,

I. INTRODUCTION AND BACKGROUND

Just because one purports to disclaim federal causes of action in their Complaint does not
make it so as a matter of law. [See Compl. at § 29]. In the instant matter, Plaintiff Dawn Fujita
asserts in Count III of her Complaint that she is entitled to overtime and seeks to recover

damages for allegedly unpaid overtime under the West Virginia Wage Payment and Collection

 

Act (“WPCA”). [7d. at { 21-27]. However, the federal Fair Labor Standards Act (“FLSA”) —
not the WPCA -— creates the substantive right to overtime compensation and provides the
exclusive remedy for alleged unpaid overtime wages. If Plaintiff wishes to bring a cause of
action for unpaid overtime, it must be under the FLSA. She cannot bring it under the WPCA as
a matter of law. Accordingly, Count III of Plaintiff's Complaint fails to state a claim and should

be dismissed.

 
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 24 of 68 PagelD #: 29

I. DISCUSSION
A. Standard for Rule 12(b)(6) Motion.

A trial court presented with a motion to dismiss pursuant to Rule 12(b)(6) of the West
Virginia Rules of Civil Procedure should grant the motion if it appears beyond doubt that the
plaintiff can prove no set of facts in support of the claims contained in the complaint that would
entitle him to relief. See Holbrook v. Holbrook, 196 W. Va. 720, 723, 474 S.E.2d 900, 903
(1996); Owen v. Bd. of Educ. of Mercer County, 190 W. Va. 677, 678, 441 S.E.2d 398, 399
(1994). Motions to dismiss provide necessary relief in instances where a party requests relief that
it cannot receive or attempts to enforce rights that it does not have. See, e.g., State ex rel.
McGraw vy. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 776, 461 S.E.2d 516, 522 (1995)
(motion to dismiss under Rule 12(b)(6) enables court to weed out unfounded actions),

The court ordinarily assumes the allegations stated in the complaint to be true, and
construes the pleading in the light most favorable to the plaintiff. John W. Lodge Distr. Co. v.
Texaco, Inc., 161 W. Va. 603, 604-05, 245 S.E.2d 157, 158 (1978). The complaint must,
however, “set forth enough information to outline the elements of a claim or permit inferences to
be drawn that those elements exist.” Forshey v. Jackson, 222 W. Va. 743, 755, 671 S.E.2d 748,
760 (2008) (quoting Fass v. Nowsco Weil Serv., Lid., 177 W. Va. 50,°52, 350 S.E.2d 562, 564
(1986) (er curiam)) (internal citation omitted). A court may “ignore legal conclusions,
unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in the
form of factual allegations.” Id. at 756, 671 S.E.2d at 761 (quoting Franklin D. Cleckley, et al.,

Litigation Handbook on West Virginia Rules of Civil Procedure § 12(b)(6)[2], at 347).
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 25 of 68 PagelD #: 30

B. Any Claimed Cause of Action for Unpaid Overtime Under the WPCA is Pre-empted
by the FLSA,

Plaintiff asserts that some of the time she worked “included overtime hours” and that she
was “not... paid for overtime hours worked.” [Compl. ] 23, 26]. She specifically alleges her
cause of action to recover that alleged unpaid overtime under the WPCA. {id. at f 21-27].
Indeed, in an apparent attempt to avoid federal jurisdiction, Plaintiff states that she “is not

asserting any Federal claims or causes of action.” [Jd. at 29].! However, a federal cause of

 

action is the sole means to recover the damages Plaintiff seeks. There is no viable cause of
action for recovering alleged unpaid overtime under the WPCA because of the exclusivity of the

FLSA. “The [WPCA] is remedial legislation designed to protect working people and assist

 

them in the collection of compensation wrongly withheld.’ Syl. Pt. 7, Grim v. Eastern Elec.,

LIC, 234 W. Va. 557, 767 S.E.2d 267 (2014) (citations omitted). Moreover, the WPCA “’does

 

not establish a particular rate of pay, instead, it controls the manner in which employees in West
Virginia are paid wages and it imposes on employers an obligation to pay employees' wages in a
timely manner.” Jd. at 571, 281 (citations omitted). Notably, the WPCA “must not be construed
so as to produce an absurd result.” Gregory v. Forest River, Inc., 2010 WL 814261 (4 Cir.
March 10, 2010) (unpublished) (citations omitted).

The U.S. District Court for the Northern District of West Virginia has noted:

West Virginia's only overtime law is the West Virginia Minimum
Wage and Maximum Hours Standards Act, W.Va.Code § 21-5C—
1, et seq . (“West Virginia's overtime act”). This act exempts
employers who have less than six employees or if eighty percent of
the employees are subject to “any federal act relating to minimum
wage, maximum hours and overtime compensation.” 42
W.Va.C.S.R. § 8-2-9. The WPCA does not mention overtime and
as such, the Honorable Joseph R. Goodwin has held that ‘/tJhe
WPCA does not create a right to the overtime premium.’ Westfall

 

1 Although it should be noted ‘that Plaintiff specifically alleges that Defendant acted “willfully,” [Compl. at
27) — an allegation which would extend the two year FLSA statute of limitations to three years. 29 U.S.C. § 255(a).
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 26 of 68 PagelD #: 31

v. Kendle Intern, CPU, LLC, 2007 WL 486606, *16 (N.D.W.Va:
Feb. 15, 2007).

First, this Court agrees with Judge Goodwin that the WPCA does
not create a right to overtime compensation ....

 

Graham v. Brooks County Parks and Rec. Comm’n, 2012 WL 1995846 (N.D. W.Va. May 31,
2012) (citations omitted) (emphasis added). In short:

The amount of wages payable to an employee pursuant to the
provisions of the WPCA is determined exclusively by the terms of
the employment agreement. See Syl. Pt. 5, Adkins v. Am. Mine
Research, Inc., 234 W.Va. 328, 765 S.E.2d 217 (2014) (‘The
determination as to whether ‘wages,’ as defined in West Virginia
Code § 21~5-1(c) (2013 Repl. Vol.), are payable pursuant to the
requirements of West Virginia Code § 21—5—1 et seq. (2013 Repl.
Vol.) is governed by the terms of the employment agreement,
whether written or in the form of a consistently applied unwritten
policy.’); Meadows v. Wal-Mart Stores, Inc., 207 W.Va. 203, 530

§.E.2d 676 (1999) (finding employment agreement between parties

governs in determining whether specific fringe benefits/wages are

earned and thus due under WPCA); Weldon v. Kraft, Inc., 896 F.2d

793, 801 (3d Cir.1990) (‘The contract between the parties governs

in determining whether specific wages are earned.’).
Grim, 234 W. Va. at 571-72, 767 S.E.2d at 281-82. In Grim, the plaintiffs “attempted to
bootstrap a WPCA claim to the statutory remedies provided by the [Prevailing Wage Act] PWA
by obtusely contending they were not paid ‘wages due.’" Jd. at 282. The West Virginia Supreme
Court of Appeals roundly rejected that approach, stating that "the WPCA merely provides a
statutory mechanism to recover ‘compensation wrongly withheld.”’ Jd at 282 (quoting Syl.,
Mullins, 171 W.Va. 92, 297 S.E.2d 866).

Plaintiff here similarly attempts to "bootstrap" a WPCA claim into the statutory rights

and remedies substantively provided by the FLSA by asserting that alleged unpaid overtime.
constitutes "wages due" for alleged “overtime hours worked.” Thus, like in Grimm, Plaintiff

does “not contend that [her] contractual wages were wrongly ‘withheld’ or that [her] agreed-

upon wages were not paid timely. Rather, the gravamen of petitioners’ complaint is that the

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 27 of 68 PagelD #: 32

agreed-upon wages were in violation . . .; therefore, their remedy for this violation lies within the
[Act]. The WPCA creates no right to prevailing wages.” Jd. (citing Barton v. Creasey Co. of
Clarksburg, 900 F.2d 249, *2 (4th Cir.1990) (unpublished), cert. denied, 498 U.S. 849 (1990)).
Similarly, the WPCA creates no substantive right to overtime, and Plaintiff's claim for alleged
overtime violations lies exclusively within the FLSA or its state equivalent, not the WPCA.

The Fourth Circuit Court of Appeals noted the exclusivity of overtime remedies under the
FLSA in Anderson v. Sara Lee Corp., 508 F.3d 181, 194 (4" Cir, 2007), wherein that court
refused to allow class action plaintiffs to proceed with state law claims of “contract, negligence,
and fraud” as “the FLSA’s enforcement scheme is an exclusive one” such that the “theory of

obstacle preemption” applied. The Court recognized that the plaintiffs there did not “contend .. .

 

that any North Carolina law entitles them to unpaid wages. Rather . . . they rely on the FLSA for
their rights, and they invoke state law only as the source of remedies for the alleged FLSA
violations.” Jd. at 193, The Fourth Circuit stated that its “conclusion is consistent with the rulings
of several district courts deeming state law claims preempted by the FLSA where those claims

have merely duplicated FLSA claims.” Jd. at 194 (citations omitted).

 

One of the decisions cited by the Fourth Circuit in Anderson is Westfall v. Kendle Intern.

“CPU, LLC, 2007 WL 486606 (N.D. W.Va. Feb. 15, 2007) (unpublished), a case not unlike this
one. Westfall involved a motion for summary judgment wherein the plaintiff had alleged “that
the defendants violated the WPCA by failing to pay overtime.” Westfall, supra at *15 (citations
omitted). The Court noted that the “West Virginia overtime act does not apply to the

defendants”* and analyzed the Plaintiff's alleged entitlement to overtime through the FLSA. id.

 

2 Similarly, the state equivalent to the FLSA, the Minimum Wage and Maximum Hours Standards, does not
apply to Defendant CKHA. See W. VA. CODE § 21-5C-1(e) (for the purposes of maximum hours and overtime
compensation, the term “employer” does not include entities where 80% or more of employees are “subject to any
federal act relating to maximum hours and overtime compensation.”).
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 28 of 68 PagelD #: 33

at *16. The Court granted summary judgment on the WPCA claims because of the exclusivity of

the FLSA remedies, stating:

The WPCA does not create a right to the overtime premium.
Moreover, the West Virginia overtime act does not apply to the
Clark and Kendall defendants, thus the only obligation to pay
overtime to the purported employees arises under the FLSA. The
FLSA creates the right to overtime and provides the exclusive
remedy for the recovery of such overtime pay. Tombrello v. USX
Corp., 763 F.Supp. 541, 545 (N.D. Ala. 199) (‘Courts have
consistently held the [FLSA] is the exclusive remedy for enforcing
rights created under the FLSA’; see also Roman vy. Maietta
Constr., 147 F.3d 71, 76 (1%. Cir. 1998).

The applicable law to recover overtime pay in this case is the
FLSA. The court FINDS that, as a matter of law, the plaintiff may
not pursue her claim for overtime under the WPCA and that there
are no genuine issues of material fact regarding this issue. The
court GRANTS the Kendle defendants’ motion for partial
summary judgment on plaintiff's overtime claims arising under the
WPCA.
Id. at *16 (emphasis added).

In the instant matter, the threshold question of whether Plaintiff is exempt from overtime
compensation (and therefore entitled to any overtime compensation at all) is determined by the
FLSA, not the WPCA. The Plaintiffs substantive right to overtime pay (if any) is sourced from
the FLSA, not the WPCA. The WPCA creates no independent entitlement to overtime. Plaintiff
cannot “bootstrap” a WPCA claim into the statutory rights and remedies which are exclusively
provided by the FLSA. Plaintiff's remedy, if any, is limited to that in the FLSA. Count III of

her Complaint, asserting a cause of action for alleged unpaid overtime under the WPCA, fails to

state a claim as a matter of law and should be dismissed.
 

STEPTOE & JOHNSON PLLC

Of Counsel!

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 29 of 68 PagelID ia 34

CONCLUSION
For the foregoing reasons, Defendant respectfully requests that the Court grant its Motion
and dismiss Count III of Plaintiffs Complaint, with prejudice.

Respectfully submitted this 14" day of October, 2020,

CHARLESTON-KANA WHA
HOUSING AUTHORITY,

By Counsel,

 

Mark GY. Dean (WVSB #12017)
Chase Tower, Seventeenth Floor
707 Virginia Street, East

P.O. Box 1588

Charleston, WV 25326-1588

(304) 353-8000

(304) 353-8180 facsimile
Jan.Fox@Steptoe-Johnson.com
Mark. Dean@Steptoe-Johnson.com
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 30 of 68 PagelD #: 35

f f=
IN THE CIRCUIT COURT OF KANAWHA county, WHS VIRGINIA
DAWN FUJITA,

Plaintiff,

ve

 

Hon. Joanna I. Tabit

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

Defendant.

CERTIFICATE OF SERVICE

 

I hereby certify that on the 14" day of October, 2020, I served an exact and true copy of
the foregoing "Memorandum in Support of Defendant’s Motion for Partial Dismissal" on all
counsel of record by first class United States mail, postage prepaid, in an envelope as follows:

John W. Alderman III, Esq.
Law Offices of John Alderman,
3 Monticello Place

Charleston, WV 25314

(304) 531-8029

(877) 350-6643 facsimile
Counsel for Plaintiff
 

 

 

wea yt

nob aa ’
Nw

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 31 of 68 PagelD #: 36

    
 

TF Wns
IN THE CIRCUIT COURT OF KANAWHA COUNTY, T GINIA
DAWN FUJITA, 2020 0CT 19 PH 12:09
wo CATHY AM JEP, CLERK
Plaintiff, HANABHA Loui EG} Cit tour
vs CIVIL ACTION NO. 20-C-787
Hon, Joanna I. Tabit
CHARLESTON-KANA WHA
HOUSING AUTHORITY,
Defendant.
NOTICE OF HEARING
TO: John W. Alderman, UI, Esq.

COMES NOW Defendant, by counsel, Jan L. Fox and Mark C. Dean and the law firm of

Steptoe & Johnson PLLC, and notices for hearing “Defendant’s Motion for Partial Dismissal”

which will be heard by The Honorable Joanna I. Tabit at a date, time, and place to be determined

by the Court. You are invited to attend to protect your interests.

DATED this 14" day of October, 2020.

STEPTOE & JOHNSON PLLC
Of Counsel

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

By Counsel,

    

Jan L/Fox’(WVSB #1259)
Mark C. Dean (WVSB #12017)
Chase Tower, Seventeenth Floor
707 Virginia Street, East

P.O. Box 1588

Charleston, WV 25326-1588

(304) 353-8000

(304) 353-8180 facsimile
Jan.Fox@Steptoe-Johnson.com
Mark. Dean@Steptoe-Johnson.com

f
 

A

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 32 of 68 PagelD #: 37

IN THE CIRCUIT COURT OF KANAWHA COUNTY, wil tater

DAWN FUJITA, 2020 lan. 09

Plaintiff, rr Athy S. daibOn, CLean

, “AHAWHA BOUNTY GRCUT Coup
v. CIVIL ACTION NO. 20-C-787
Hon. Joanna J. Tabit

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

Defendant,

CERTIFICATE OF SERVICE

I hereby certify that on the 14" day of October, 2020, I served an exact and true copy of
the foregoing "Notice of Hearing" on all counsel of record by first class United States mail,
postage prepaid, in an envelope as follows:

John W. Alderman III, Esq.
Law Offices of John Alderman,
3 Monticello Place

Charleston, WV 25314

(304) 531-8029

(877) 350-6643 facsimile
Counsel for Plaintiff
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 33 of 68 PagelD #: 38

 

IN THE CIRCUIT COURT OF KANAWHA COUNTY, vas t Ria
DAWN FUJITA, 2020 NOW \2 PH iB 06
Plaintiff, anti’ i Yoh Saf
ow oe oe | Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.

CERTIFICATE OF SERVICE

I, John W. Alderman, II], counsel for the Plaintiff, de hereby declare that on this 10%
day of November 2020, I have served a true copy of the hereto attached Plaintiff's First Set
of Interrogatories, Requests for Production of Documents, and Requests for Admissions

to Defendant upon the following:

Jan L, Fox

Steptoe & Johnson PLLC
P.O. Box 1588
Charleston, WV 25326

 

John W. Alderman, II, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-656-8622
Case 2:21-cv-00087 Documen{i4 Filed 02/03/21 Page 34 of 68 PagelD #: 39

_

Ma
gs,

 

 

ve fs
é a ps
aye, ifyl
IN THE CIRCUIT COURT OF KANAWHA COUNTY, WESTAJBG: Why
Mia S04 ‘;
DAWN FUJITA, ‘OU Oy />
. Cg Lf Hf Bp
PLAINTIFF, “Coup,
v. CIVIL ACTION NO.: 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
DEFENDANT.
CERTIFICATE OF SERVICE

 

I hereby certify that on the 11 day of December, 2020, I have served a true copy of the
foregoing “Defendant’s Answers to Plaintiff's First Set of Interrogatories, Requests For
Production of Documents, and Requests for Admissions” upon counsel of record, via U.S.
Mail, postage pre-paid, in envelopes addressed as follows:

John W. Alderman, II, Esq.
Law Offices of John W. Alderman

3 Monticello Place
C22 one A ov

Charleston, WV 25314
Jab. Fox, Esq. (WV Bar #1259)

20
 

 

 

IN THE CIRCUIT COURT OF KANAWHA COUNTY, whet (feb

DAWN FUJITA, M20 DEC 17 PM 3:49

. CATHY S$. pyre
Plaintiff, MANA ita Ce a RK
AA. URT

v. CIVIL ACTION NO. 20-C-787
Hon. Joanna I. Tabit
CHARLESTON-KANAWHA
HOUSING AUTHORITY,
Defendant.

ORDER GRANTING
DEFENDANT’S MOTION FOR PARTIAL DISMISAL

Pending before the Court is Defendant Charleston-Kanawha Housing Authority’s
(“CKHA”) Motion for Partial Dismissal. Defendant CKHA moved to dismiss Count III of
Plaintiff's Complaint, seeking alleged unpaid overtime wages, as pre-empted by the federal Fair
Labor Standards Act (“FLSA”). Having considered the Motion to Dismiss, the Court finds and
concludes as follows:

1. FACTUAL BACKGROUND

1, Plaintiff filed her Complaint in this matter on or about September 10, 2020.

2. The Complaint alleges three causes of action, all under the West Virginia Wage
Payment and Collection Act (“WPCA”):

a, Count I - Failure to pay wages due;
b. Count II - Failure to pay wages timely; and
c. Count III - Failure to pay overtime.

3, As to Count III, Plaintiff specifically alleges that some of the time she worked for

CKHA during the relevant time period “included overtime hours” and that she was “not. . . paid

for overtime hours worked.”

 
 

 

 

4, Plaintiff specifically brings her cause of action for alleged unpaid overtime in Count
II of her Complaint under the WPCA, and states that she “is not asserting any Federal claims or
causes of action.”

5. The issue before the Court is whether Count III of Plaintiff's Complaint, seeking
remedy for alleged overtime pay under the WPCA, states a claim upon which relief may be
granted.

II. LEGAL DISCUSSION

A. Motion to Dismiss Standard

1. The West Virginia Rules of Civil Procedure provide that a trial court must dismiss
a plaintiff's complaint if he has “fail[ed] to state a claim upon which relief can be granted.” W.
Va. R. Civ. P. 12(b)(6).

2. Motions to dismiss provide relief in instances where a party requests relief that it
cannot receive or attempts to enforce rights that it does not have. See, e.g., State ex rel. McGraw
v. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 776, 461 S.E.2d 516, 522 (1995) (motion to
dismiss under Rule 12(b)(6) enables court to weed out unfounded actions).

3, The court ordinarily assumes the allegations stated in the complaint to be true, and
construes the pleading in the light most favorable to the plaintiff. John W. Lodge Distr. Co. v.
Texaco, Inc., 161 W. Va. 603, 604-05, 245 S.E.2d 157, 158 (1978). The complaint must, however,
“set forth enough information to outline the elements of a claim or permit inferences to be drawn

that those elements exist.” Forshey v. Jackson, 222 W. Va. 743, 755, 671 S.E.2d 748, 760 (2008)

(quoting Fass v. Nowsco Well Serv., Lid, 177 W. Va. 50, 52, 350 S.E.2d 562, 564 (1986) (per

curiam)) (internal citation omitted).

 
 

 

4, In evaluating a motion to dismiss, a court may “ignore legal conclusions,
unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in the form
of factual allegations.” Jd. at 756, 671 S.E.2d at 761 (quoting Franklin D. Cleckley, et al., Litigation
Handbook on West Virginia Rules of Civil Procedure § 12(b)(6)[2], at 347).

B. The Court FINDS that Plaintiff’s Claim for Unpaid Overtime Under the WPCA Fails
to State a Claim for Which Relief May Be Granted

5. Count III of Plaintiff's Complaint brings a cause of action for alleged unpaid
overtime wages under the WPCA.

6. As the Supreme Court of Appeals of West Virginia has noted, “‘[t]he [WPCA] is
remedial legislation designed to protect working people and assist them in the collection of
compensation wrongly withheld.’” Syl. Pt. 7, Grim v. Eastern Elec., LLC, 234 W. Va. 557, 767
S.E.2d 267 (2014) (citations omitted).

7. Moreover, the WPCA “does not establish a particular rate of pay, instead, it
controls the manner in which employees in West Virginia are paid wages and it imposes on
employers an obligation to pay employees’ wages in a timely manner.” Jd. at 571, 281 (citations
omitted). Rather, the amount of wages payable to an employee pursuant to the WPCA is
determined by the employment agreement. Syl. Pt. 5, Adkins v. Am. Mine Research, Inc., 234 W.
Va. 328, 765 S.E.2d 217 (2014). |

8. The Supreme Court of Appeals has not addressed applicability of the WPCA to

overtime claims. However, the United States District Court for the Northern District of West

Virginia has done so. In Westfall v. Kendle Intern., CPU, LLC, Civil Action No. 1:05-CV-0118,

2007 WL 486606 (N.D.W. Va. Feb. 15, 2007), the court granted summary judgment to the
defendant on a claim for allegedly unpaid overtime brought under the WPCA, stating that “the

WPCA does not create a right to the overtime premium. . . [t]he FLSA creates the right to overtime
3

 
 

 

 

and provides the exclusive remedy of such overtime pay . . . The Court FINDS that, as a matter of

law, the plaintiff may not pursue her claim under the WPCA ....” Westfall, supra at *16.

9, In 2012, the Northern District reaffirmed its position that “the WPCA does not
create a right to overtime compensation and thus [the WPCA] is inapplicable to this case” in
granting summary judgment to a defendant/employer in Graham v. Brooks County Parks and Rec.
Comm'n, Civil Action No. 5:11-CV-87, 2012 WL 1995846 at *5 (N.D.W. Va. May 31, 2012).
Indeed, the Fourth Circuit Court of Appeals has noted that “the FLSA’s enforcement scheme is an
exclusive one” such that “the theory of obstacle preemption” applies when allegedly unpaid
overtime is at issue. Anderson v. Sara Lee Corp., 508 F.3d 181, 194 (4" Cir. 2007).

10. In addition to the persuasive authority of the federal courts, the Court notes that the
Supreme Court of Appeals analyzed a closely analogous question in Grim v. Eastern Elec., LLC,
supra. In Grim, the plaintiffs brought a claim under the WPCA alleging that unpaid compensation
under West Virginia’s Prevailing Wage Act (“PWA”) constituted “wages due” under the WPCA.

11. Using reasoning similar to the Northern District’s in Westfall and Graham, the
Supreme Court of Appeals of West Virginia in Grim upheld dismissal of the plaintiffs WPCA
claim, noting that “the gravamen of petitioners’ complaint is that the agreed-upon wages were in
violation of the PWA; therefore, their remedy for this violation lies within the PWA. The WPCA
creates no right to prevailing wages.” Grim, 234 W. Va. at 572, 767 S.E.2d at 282.

12. In this case, the posture of Plaintiff's claim is substantively the same as in Grim
and the Northern District cases outlined above. In Count III of the Complaint, Plaintiff alleges
that Defendant failed to pay her overtime pay to which she was entitled. In other words, the
gravemen of Plaintiffs claim is that Defendant violated the FLSA. However, Plaintiffs
substantive right of entitlement to overtime pay, if any, does not arise from the WPCA. Indeed,

4

 
the WPCA provides no substantive rights at all. The substantive right of entitlement to overtime
pay, if any, arises from the FLSA.

13. Similarly, the remedy for Plaintiff's allegations of allegedly unpaid overtime also
lies within the FLSA. As the Fourth Circuit has held, the FLSA’s enforcement scheme is
“exclusive.”

IH. CONCLUSION

For these reasons, the Court FINDS that Count III of Plaintiff's Complaint, asserting a
cause of action for allegedly unpaid overtime under the WPCA, fails to state a claim upon which
relief can be granted. The Court accordingly ORDERS that Count III of Plaintiff's Complaint be
DISMISSED against Defendant, with prejudice.

The Clerk of Court is directed to send a copy of this Order to all counsel of record.

ENTER this 1/1 Way of eA, 2020.

 

tr

Hon./Jpanna I. Tabit

Prepared by:

C Tle A -Sup
an L. Fox (WVSB # 1259)

Mark C. Dean (WVSB # 12017)
STEPTOE & JOHNSON PLLC

P. O. Box 1588

Charleston, WV 25326-1588
Telephone (304)-353-8000
Facsimile (304)-353-8180
jan.fox@steptoe-johnson.com
mark.dean@steptoe-johnson.com

 

 

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 40 of 68 PagelD #: 45

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGENSA PM a: fg

DAWN FUJITA,

 

| Plaintiff,
Vv. Civil Action No. 20-C-787

CHARLESTON KANAWHA
HOUSING AUTHORITY,

Defendant.

PLAINTIFF’S MOTI R TT LAINTIFF’ N

Now into Court through undersigned counsel comes the Plaintiff, Dawn Fujita
requesting leave of Court to amend the Complaint in order to add a claim for violation of
the Fair Labor Standards Act of 1938 (hereinafter “FLSA”) 29 U.S.C. §201 et seq. pursuant
to Rule 15 of the West Virginia Rules of Civil Procedure, and hereby requests leave of Court
to file the Amended Complaint attached as Exhibit A. In summary, the Motion to Amend
should be granted because (1) no Scheduling Order has been entered in this case; (2) the
case is in its infancy and no depositions have been taken; (3) no fact witnesses or expert
witnesses have been disclosed; (4) the Defendant’s overtime claims appear to be governed
by the Fair Labor Standards Act of 1938 (hereinafter “FLSA”) 29 U.S.C. §201 et seq; (5) no

trial date has been scheduled.

 

Additionally, the Defendants on December 11, 2020 the Defendant filed responses

to the Plaintiffs First Set of Interrogatories and Requests for Production of Documents

 

which give rise to the amended complaint.

 
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 41 of 68 PagelD #: 46

IS I

1. That there is good cause for the Court to allow leave of Court for counsel for
Plaintiff to amend the Complaint in this matter to assert a count for violation of in the Fair
Labor Standards Act of 1938 (hereinafter "FLSA”) 29 U.S.C. §201 et seq. The Amended
Complaint of the Plaintiff is attached hereto and identified as “Exhibit A.”

2. Rule 15 of the West Virginia Rules of Civil Procedure directs that leave to
amend a pleading “shall be freely given when justice so requires.” See Jd. This particular
phrase means that amendments to a Complaint are to be construed liberally in order to
promote substantial justice and to secure the just, speedy and inexpensive determination
of every action. See Perdue v. S.J. Groves & Sons Co,, 152 W.Va. 222, 161 S.E.2d 250 (1968).
Motions to amend should always be granted when the amendment permits the
presentation of the merits of an action, the adverse party is not prejudiced by the sudden
assertion of the subject of the amendment and the adverse party can be given ample
opportunity to meet the issue. See Christian v. Sizemore, 181 W.Va. 628, 383 S.E.2d 810
(1989}. In addition, Motions to amend should always be granted when the amendment is
made to conform to the evidence. See Berry v. Nationwide Mut. Fire Ins. Co, 181 W.Va. 168,
381 S.E.2d 367 (1989); see also Adkins v. Slater, 171 W.Va. 203, 298 S.E.2d 236 (1982);
Holiday Plaza, Inc. v. First Federal Sav. and Loan Ass'n of Clarksburg, 168 W.Va. 356, 285
S.E.2d 131 (1981).

3. The following amendment permits the permits the presentation of the merits
of this action, the Defendant is not prejudiced by the sudden assertion of the subject of the

amendment and the Defendant can be given ample opportunity to meet the issue. In fact no
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 42 of 68 PagelD #: 47

scheduling order has been entered and the Defendant has not submitted any discovery to
the Plaintiff.

4, Additionally, the amendment to the Complaints relates back to and grew out
of the same conduct, transaction or occurrence which gave rise to the initial Complaints
and the Defendants would not prejudiced by the assertion of the new issue. See Bennett v.
Owens, 180 W.Va. 641, 378 S.E.2d 850 (1989).

5. The Plaintiff has not previously requested an amendment to the Complaint.
This is the first request to amend submitted by the Plaintiff in this case.

Wherefore, for the aforesaid reasons, the Plaintiff requests this Honorable Court to
grant her Motion for Leave of Court to Amend Complaint, and to enter an Order

effectuating this decision, along with any other relief this Court deems just and proper.

CL—

John W, Alderman, III, Esq.

Law Offices of John W. Alderman, III
3 Monticello Place

Charleston, West Virginia 25314
WV Bar Id. No. 6216

(304) 531-8029

Counsel for the Plaintiff
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 43 of 68 PagelD #: 48

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

 

DAWN FUJITA,
Plaintiff,
v. . Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.
AMENDED COMPLAINT

 

Now into Court, through undersigned counsel come the Plaintiff Dawn Fujita

 

(hereinafter referred to as the “Plaintiff’) to assert as follows.

This is an action against Charleston Kanawha Housing Authority (hereinafter
referred to as the “Defendant”) arising from its failure to pay its employee Dawn Fujita her
wages and overtime for work performed by the Plaintiff in violation of the West Virginia
Wage Payment and Collection Act (WPCA) and in violation of the Fair Labor Standards Act

of 1938 (hereinafter “FLSA”) 29 U.S.C. §201 et seq.

Parties

1. At all pertinent times herein, the Plaintiff Dawn Fujita was an employee of
the Defendant Charleston Kanawha Housing Authority and began her employment in
March 2012 as a Leased Housing Specialist.

2. At all pertinent times herein, the Defendant Charleston Kanawha Housing
Authority was doing business in Kanawha County, WV with its principal place of business

in Charleston, WV.

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 44 of 68 PagelD #: 49

 

3. The Defendant is and has always been obligated to pay its employees

working in West Virginia pursuant to the requirements of WPCA.

 

4, The Defendant, however, failed to pay Plaintiff all wages due within the time
period mandated by WPCA.

5. The Defendant also failed to pay the Plaintiff for her regular hours worked
hours worked in violation of WPCA.

6. At all pertinent times the Plaintiff was a non-exempt employee and required
to report her weekly hours worked to the Defendant.

7. The Defendant was an employer of the Plaintiff as defined by FLSA and
WPCA.

8. The Defendant was audited by the U.S. Department of Labor Wage and Hour
Division, and was found to have failed to properly pay many of its employees for time
actually worked.

9. In 2019, the U.S. Department of Labor directed the Defendant to properly pay
many of its employees back wages.

10. The Plaintiff was required to input and submit her hours worked to the
Defendant through a computerized system, recording the Plaintiffs hours. However, the
Defendant would not properly process the hours worked by the Plaintiff, and frequently
intentionally reduced the actual number of hours worked by the Plaintiff in the payroll
system in order to pay the Plaintiff and other employees a lesser amount.

11. The Plaintiff worked regular hours and overtime hours for which she was not

paid or compensated.
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 45 of 68 PagelD #: 50

12. Consistent with the Defendant's pay practices, the Defendant failed to pay the

Plaintiff for all hour worked and failed to pay within the time period mandated by the

 

WPCA.

13. The Defendant failed to record, report, and/or preserve Plaintiffs hours
worked, wages earned, total work week hours, daily earnings, total overtime, and failed to
make, keep and preserve records with respect to the Plaintiff/employee sufficient to
determine Plaintiffs wages, hours and other conditions of employment in violation of FLSA,

29 U.S.C. Section 255 (a) et seq.

 

I- Vi j W nt and Col 10 ~- Fai Wapes

14. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

15. The Defendant has failed to pay the Plaintiff for employment wages for hours
worked by the Plaintiff.

16. The Defendant, intentionally through a computerized system, rejected many
hours worked by the Plaintiff, and failed to pay the Plaintiff for hours worked.

17. As a condition of her employment, the Defendant required the Plaintiff to
reduce the number of hours actually reported in the payroll system so the Defendant could
pay the Plaintiff a smaller amount. The Plaintiff worked many hours, which the Defendant
failed to pay, in violation of WPCA.

18. Further, the Plaintiff was required to work at after hour events for which she

was not paid such as Night Out on Crime.
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 46 of 68 PagelD #: 51

tii - Violati e lecti - Fai oP.
Timely

19. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

20. The Defendant failed to pay the Plaintiff her employment wages in full within
the time periods mandated by the WPCA for work performed.

21. The work performed by the Plaintiff has in fact never been paid as set forth
herein above.

22. The payroll practices of the Defendant caused the Plaintiff to not be paid for

regular wages in a timely manner.

unt I] - Violation of Fair Labor Sta c 29 U.S.C. Let seg.

23. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

24. The Defendant failed to pay the Plaintiff her wages for regular time work and
overtime work in violation of the Fair Labor Standards Act. The Defendant, through its
computer software and payroll system, knowingly rejected and refused to accept the actual
weekly and overtime hours worked by the Plaintiff.

25. The Defendant knew it was using a payroll practice and payroll system that
rejected regular hours and overtime hours worked by the Plaintiff as well as by its other

employees.

26. The Defendant further affirmatively refused to pay the Plaintiff for overtime

hours worked, in violation of the Fair Labor Standards Act.
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 47 of 68 PagelD #: 52

27. The Defendant failed to pay the Plaintiff her regular rate of pay for hours
worked by the Plaintiff as required by FLSA and further failed to pay the Plaintiff one-and-
half times the regular rate of pay to the Plaintiff for overtime hours worked.

28. The refusal of the Defendant to pay for the actual hours worked and overtime
hours worked by the Plaintiff is a violation of the Fair Labor Standards Act.

29. By failing to record, report, and/or preserve hours worked and wages earned
by the Plaintiff, the Defendant failed to make, keep and preserve records with respect to the
Plaintiff/employee sufficient to determine Plaintiffs wages, hours and other conditions of
employment in violation of FLSA, 29 U.S.C. Section 255 (a) et seq.

30. The Plaintiff requests all unpaid wages, and/or unpaid minimum wages,
unpaid overtime, liquidated damages, penalties, and attorneys’ fees.

31. The Plaintiff also asserts that conduct set forth herein establishes the
Defendant acted willfully and intentionally in violation of the Fair Labor Standards Act by
knowingly refusing to pay the Plaintiff for all hours worked at her regular rate of pay, all
wages earned, all overtime worked, minimum wage, and further failed to pay the proper
overtime rate and intentionally failed to keep proper records as set forth hereinabove.

32. The Defendant knowingly and repeatedly failed to pay the Plaintiff the

 

proper overtime rate as required by the Fair Labor Standards Act.
33. Atall pertinent times the Defendant acted willfully and maliciously.
34. The Plaintiff seeks a jury trial on all claims, allegations, defenses and triable

issues.

Wherefore, the Plaintiff requests any and all damages allowable under West

Virginia Law as well under the Fair Labor Standards Act of 1938, including liquidated

5

 
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 48 of 68 PagelD #: 53

damages, back unpaid wages, unpaid overtime, costs and/or minimum wages, prejudgment
and post judgment interest and penalties under the West Virginia Wage Payment and
Collection Act and the Fair Labor Standards Act, including attorney fees. The Plaintiff

further requests a finding that the Defendant acted willfully in violating FLSA and WPCA.

A

John WAlderman, UI, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-350-6643
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 49 of 68 PagelD #: 54

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
DAWN FUJITA,
Plaintiff,
Vv. Civil Action No. 20-C-787

CHARLESTON KANAWHA
HOUSING AUTHORITY,

Defendant.

D TIN D

Pending before this Court is Plaintiffs Motion to Amend the Complaint as set forth
in Exhibit A to the Plaintiffs Motion to Amend. After full consideration of the matter, this
Court finds that the Plaintiff may file the Amended Complaint pursuant to Rule 15 of the
West Virginia Rules of Civil Procedure and that the claims set forth in the Amended
Complaint shall relate back to the date of the filing of the original Complaint. The Court
specifically finds that no Scheduling Order has been entered in this matter and the

Defendants will suffer no prejudice from the Amendment to the Complaint.

Accordingly, it is hereby Ordered, Adjudged, and Decreed that the Amended
Complaint be filed by the Plaintiff within 15 days of the entry of this Order. The Clerk is

hereby directed to send a copy of this Order to all counsel of record.

Entered this ___ day of , 2021.

 

Judge Tabit
Cafe 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 50 of 68 PagelD #: 55

A
Submittéd by: °

 

 

 

3 Monti¢éllo Place

Charleston, West Virginia 25314
WV Bar [de No. 6216°

(304) 534-8029

Counsel fap the Plaintiff

 

I :

hata aes = ae

eine ae eg
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 51 of 68 PagelD #: 56

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA. ~

 

DAWN FUJITA, HERD DEC 23 FH a a9
Plaintiff, 4
Vv. Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.

TIFICATE OF E

I, John W, Alderman, III, counsel for the Plaintiff, do hereby declare that on this 23"¢
day of December 2020, I have served a true copy of the hereto attached Plaintiff's Motion

to Amend and Proposed Order upon the following:

Jan L. Fox

Steptoe & Johnson PLLC
P.O. Box 1588
Charleston, WV 25326

 

Joh , Alderman, II], Esa.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-656-8622
 

«, Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 52 of 68 PagelD #: 57

wo
s

FILED

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
2021 JAN TE AM 9: 42

 

 

DAWN FUJITA,
kaa no S. GATSON, cuenle C
Plaintiff, HA COUNTY cRcUiT couRT
v. Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.

 

ORDER GRANTING MOTION TO AMEND

Pending before this Court is Plaintiffs Motion to Amend the Complaint as set forth
in Exhibit A to the Plaintiffs Motion to Amend. After full consideration of the matter, this

Court finds that the Plaintiff may file the Amended Complaint pursuant to Rule 15 of the

 

West Virginia Rules of Civil Procedure and that the claims set forth in the Amended
Complaint shall relate back to the date of the filing of the original Complaint. The Court
specifically finds that no Scheduling Order has been entered in this matter and the

Defendants will suffer no prejudice from the Amendment to the Complaint.

Accordingly, it is hereby Ordered, Adjudged, and Decreed that the Amended
Complaint be filed by the Plaintiff within 15 days of the entry of this Order. The Clerk is

hereby directed to send a copy of this Order to all counsel of record. -

Entered this Guay of pet 2021.

Judge Tabit

ow [1.2

sontto:

Seed viderman
ee mal - SO | lo

 

 
+ Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 53 of 68 PagelD #: 58

é.

Submitted by:

()

La fices of John W. Alderman, III
3 Monticello Place

Charleston, West Virginia 25314
WV Bar Id. No. 6216

(304) 531-8029

Counsel for the Plaintiff

 

 
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 54 of 68 PagelD # 59

. ©

—

FILED

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA Ce

DAWN FUJITA, 2021 SAN ET gy Q: 2
Plaintiff, cout in oe cur er
v. | Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.

AMENDED COMPLAINT

Now into Court, through undersigned counsel come the Plaintiff Dawn Fujita

 

(hereinafter referred to as the “Plaintiff’} to assert as follows.

This is an action against Charleston Kanawha Housing Authority (hereinafter
referred to as the “Defendant”) arising from its failure to pay its employee Dawn Fujita her
wages and overtime for work performed by the Plaintiff in violation of the West Virginia
Wage Payment and Collection Act (WPCA) and in violation of the Fair Labor Standards Act

of 1938 (hereinafter “FLSA”) 29 U.S.C, §201 et seq.
Parties

1. At all pertinent times herein, the Plaintiff Dawn Fujita was an employee of
the Defendant Charleston Kanawha Housing Authority and began her employment in
March 2012 as a Leased Housing Specialist.

2. At all pertinent times herein, the Defendant Charleston Kanawha Housing.
Authority was doing business in Kanawha County, WV with its principal place of business

in Charleston, WV.

 
i

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 55 of 68 PagelD #: 60

4

Facts and Allegations

3. The Defendant is and has always been obligated to pay its employees
working in West Virginia pursuant to the requirements of WPCA.

4, The Defendant, however, failed to pay Plaintiff all wages due within the time
period mandated by WPCA.

5. The Defendant also failed to pay the Plaintiff for her regular hours worked
hours worked in violation of WPCA.

6. At all pertinent times the Plaintiff was a non-exempt employee and required
to report her weekly hours worked to the Defendant.

7. The Defendant was an employer of the Plaintiff as defined by FLSA and
WPCA.

8. The Defendant was audited by the U.S. Department of Labor Wage and Hour
Division, and was found to have failed to properly pay many of its employees for time
actually worked.

9. In 2019, the U.S. Department of Labor directed the Defendant to properly pay
many of its employees back wages.

10. The Plaintiff was required to input and submit her hours worked to the
Defendant through a computerized system, recording the Plaintiffs hours. However, the
Defendant would not properly process the hours worked by the Plaintiff, and frequently
intentionally reduced the actual number of hours worked by the Plaintiff in the payroll
system in order to pay the Plaintiff and other employees a lesser amount.

11. The Plaintiff worked regular hours and overtime hours for which she was not

paid or compensated.
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 56 of 68 PagelD #: 61

12. Consistent with the Defendant's pay practices, the Defendant failed to pay the
Plaintiff for all hour worked and failed to pay within the time period mandated by the
WPCA.

13. The Defendant failed to record, report, and/or preserve Plaintiffs hours
worked, wages earned, total work week hours, daily earnings, total overtime, and failed to
make, keep and preserve records with respect to the Plaintiff/employee sufficient to
determine Plaintiffs wages, hours and other conditions of employment in violation of FLSA,

29 U.S.C. Section 255 (a) et seq.

Count I - Violation 9 f Wage Payment and Collection Act - Failure to Pay Wages

14.‘ The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

15. The Defendant has failed to pay the Plaintiff for employment wages for hours
worked by the Plaintiff.

16. The Defendant, intentionally through a computerized system, rejected many
hours worked by the Plaintiff, and failed to pay the Plaintiff for hours worked.

17. As a condition of her employment, the Defendant required the Plaintiff to
reduce the number of hours actually reported in the payroll system so the Defendant could
pay the Plaintiff a smaller amount. The Plaintiff worked many hours, which the Defendant
failed to pay, in violation of WPCA.

18. Further, the Plaintiff was required to work at after hour events for which she

was not paid such as Night Out on Crime.
 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 57 of 68 PagelD #: 62

Count i - Violation of Wage Payment and Collection Act - Failure to Pay Wages

Timely

19.‘ The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

20. The Defendant failed to pay. the Plaintiff her employment wages in full within
the time periods mandated by the WPCA for work performed. .

21. The work performed by the Plaintiff has in fact never been paid as set forth
herein above.

22. The payroll practices of the Defendant caused the Plaintiff to not be paid for

regular wages in a timely manner.

Count Ill - Violation of Fair Labor Standards Act of 1938 (FLSA) 29 U.S.C. §201 et seq.

23. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

24, The Defendant failed to pay the Plaintiff her wages for regular time work and
overtime work in violation of the Fair Labor Standards Act. The Defendant, through its
computer software and payroll system, knowingly rejected and refused to accept the actual
weekly and overtime hours worked by the Plaintiff.

25. The Defendant knew it was using a payroll practice and payroll system that —
rejected regular hours and overtime hours worked by the Plaintiff as well as by its other
employees. |

26. The Defendant further affirmatively refused to pay the Plaintiff for overtime

hours worked, in violation of the Fair Labor Standards Act.
 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 58 of 68 PagelD #: 63

27. The Defendant failed to pay the Plaintiff her regular rate of pay for hours
worked by the Plaintiff as required by FLSA and further failed to pay the Plaintiff one-and-
half times the regular rate of pay to the Plaintiff for overtime hours worked.

28. The refusal of the Defendant to pay for the actual hours worked and overtime
hours worked by the Plaintiff is a violation of the Fair Labor Standards Act.

29. _ By failing to record, report, and/or preserve hours worked and wages earned
by the Plaintiff, the Defendant failed to make, keep and preserve records with respect to the
Plaintiff/employee sufficient to determine Plaintiffs wages, hours and other conditions of
employment in violation of FLSA, 29 U.S.C. Section 255 (a) et seq.

30. The Plaintiff requests all unpaid wages, and/or unpaid minimum wages,
unpaid overtime, liquidated damages, penalties, and attorneys’ fees.

31. The Plaintiff also asserts that conduct set forth herein establishes the
Defendant acted willfully and intentionally in violation of the Fair Labor Standards Act by
knowingly refusing to pay the Plaintiff for all hours worked at her regular rate of pay, all
wages earned, all overtime worked, minimum wage, and further failed to pay the proper
overtime rate and intentionally failed to keep proper records as set forth hereinabove.

32. The Defendant knowingly and repeatedly failed to pay the Plaintiff the
proper overtime rate as required by the Fair Labor Standards Act.

33. Atall pertinent times the Defendant acted willfully and maliciously.

34. The Plaintiff seeks a jury trial on all claims, allegations, defenses and triable

issues,

Wherefore, the Plaintiff requests any and all damages allowable under West

Virginia Law as well under the Fair Labor Standards Act of 1938, including liquidated

5
 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 59 of 68 PagelD #: 64

damages, back unpaid wages, unpaid overtime, costs and/or minimum wages, prejudgment
and post judgment interest and penalties under the West Virginia Wage Payment and
Collection Act and the Fair Labor Standards Act, including attorney fees. The Plaintiff

further requests a finding that the Defendant acted willfully in violating FLSA and WPCA.

fp,

John WAlderman, Ill, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-350-6643
 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 60 of 68 PagelD #: 65

Eastin sf mre oon,

 
 
   

   

f.. Doe t !
4 pr bere
IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
meat ters ps eer a ag
DAWN FUJITA, EL eds 26
cee tb fg
Plaintiff, UM Tapes
v. CIVIL ACTION NO. 20-C-787
(Hon. Joanna I. Tabit)
CHARLESTON-KANAWHA
HOUSING AUTHORITY,
Defendant.

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
FOR LEAVE OF COURT TO AMEND PLAINTIFF’S COMPLAINT

COMES NOW Defendant, by its counsel, Jan L. Fox, Mark C. Dean, and the law firm of
Steptoe & Johnson PLLC, and responds to Plaintiff's Motion for Leave of Court to Amend
Plaintiff's Complaint, filed on December 23, 2020. Plaintiff seeks leave from this Court,
pursuant to W. Va. R. Civ. P. \S(a), to amend her Complaint in the above-captioned matter to
include an additional cause of action under the federal Fair Labor Standards Act (“FLSA”).
Defendant does not object to such an amendment.

Respectfully submitted this 8 day of January, 2021.

CHARLESTON-KANAWHA
HOUSING AUTHORITY,

By Counsel,
hr Aas

fay. Fox (WVSB #1269)
Mark C. Dean (WVSB #12017)

 

STEPTOE & JOHNSON PLLC Chase Tower, Seventeenth Floor
Of Counsel 707 Virginia Street, East
P.O. Box 1588

Charieston, WV 25326-1588

(304) 353-8000

(304) 353-8180 facsimile
Jan.Fox@Steptoe-Johnson.com
Mark. Dean@Steptoe-Johnson.com

 
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 61 of 68 PagelD #: 66

Ba bo a
é BS err. +

sa Few fot

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
DAWN FUJITA,

 

Plaintiff,

v. CIVIL ACTION NO. 20-C-787
(Hon. Joanna I. Tabit)

CHARLESTON-KANAWHA

HOUSING AUTHORITY,

Defendant.

CERTIFICATE OF SERVICE

I hereby certify that on the gt day of January, 2021, 1 served an exact and true copy of
the foregoing “Defendant’s Response to Plaintiff's Motion for Leave of Court to Amend
Plaintiff's Complaint’ on all counsel of record by first class United States mail, postage prepaid,

in an envelope as follows:

John W. Alderman HI, Esq.
Law Offices of John Alderman,
3 Monticello Place

Charleston, WV 25314

(304) 531-8029

(877) 350-6643 facsimile
Counsel for Plaintiff

CNG Aho

Gan L. Fox (WVSB 41259)
Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 62 of 68 PagelD #: 67
"

a“

a

+

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA at
re _ 3
on 4
DAWN FUJITA, he
. “ps By e, 1) 12 On
Plaintiff, Gg, “DS as
| Ly By
v. Civil Action No.20-C-787 “a,
SS, So
CHARLESTON KANAWHA Gy,
HOUSING AUTHORITY,
Defendant.

AMENDED COMPLAINT

Now into Court, through undersigned counsel come the Plaintiff Dawn Fujita

(hereinafter referred to as the “Plaintiff’) to assert as follows.

This is an action against Charleston Kanawha Housing Authority (hereinafter
referred to as the “Defendant”) arising from its failure to pay its employee Dawn Fujita her
_ wages and overtime for work performed by the Plaintiff in violation of the West Virginia
Wage Payment and Collection Act (WPCA) and in violation of the Fair Labor Standards Act

of 1938 (hereinafter “FLSA”) 29 U.S.C. §201 et seq.
Parties

1. At all pertinent times herein, the Plaintiff Dawn Fujita was an employee of
the Defendant Charleston Kanawha Housing Authority and began her employment in
March 2012 as a Leased Housing Specialist

2. At all pertinent times herein, the Defendant Charleston Kanawha Housing

Authority was doing business in Kanawha County, WV with its principal place of business

in Charleston, WV. Ke
i
 

a

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 63 of 68 PagelD #: 68

Facts and Allegations

3. The Defendant is and has always been obligated to pay its employees
working in West Virginia pursuant to the requirements of WPCA.

4, The Defendant, however, failed to pay Plaintiff all wages due within the time
period mandated by WPCA. |

5. The Defendant also failed to pay the Plaintiff for her regular hours worked
hours worked in violation of WPCA.

6. At all pertinent times the Plaintiff was a non-exempt employee and required
to report her weekly hours worked to the Defendant.

7. The Defendant was an employer of the Plaintiff as defined by FLSA and
WPCA.

8. The Defendant was audited by the U.S. Department of Labor Wage and Hour
Division, and was found to have failed to properly pay many of its employees for time
actually worked. |

9. In 2019, the U.S. Department of Labor directed the Defendant to properly pay
many of its employees back wages.

10. The Plaintiff was required to input and submit her hours worked to the
Defendant through a computerized system, recording the Plaintiff's hours. However, the
Defendant would not properly process the hours worked by the Plaintiff, and frequently
intentionally reduced the actual number of hours worked by the Plaintiff in the payroll
system in order to pay the Plaintiff and other employees a lesser amount.

11. The Plaintiff worked regular hours and overtime hours for which she was not

paid or compensated.
 

 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 64 of 68 PagelD #: 69

12. Consistent with the Defendant’s pay practices, the Defendant failed to pay the
Plaintiff for all hour worked and failed to pay within the time period mandated by the
WPCA.

13. The Defendant failed to record, report, and/or preserve Plaintiffs hours
worked, wages earned, total work week hours, daily earnings, total overtime, and failed to
make, keep and preserve records with respect to the Plaintiff/employee sufficient to
determine Plaintiff's wages, hours and other conditions of employment in violation of FLSA,

29 U.S.C. Section 255 (a) et seq.

Count I - Violation of Wage Payment and Collection Act - Failure to Pay Wages

14. The Plaintiff hereby restates and reincorporates each and every previous |
allegation made herein as if stated in full.

15. The Defendant has failed to pay the Plaintiff for employment wages for hours
worked by the Plaintiff.

16. The Defendant, intentionally through a computerized system, rejected many
hours worked by the Plaintiff, and failed to pay the Plaintiff for hours worked.

17. As a-condition of her employment, the Defendant required the Plaintiff to
reduce the number of hours actually reported in the payroll system so the Defendant could
pay the Plaintiff a smaller amount. The Plaintiff worked many hours, which the Defendant
failed to pay, in violation of WPCA.

18. Further, the Plaintiff was required to work at after hour events for which she

was not paid such as Night Out on Crime.
,

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 65 of 68 PagelD #: 70

&

Count II - Violation of Wage Payment and Collection Act - Failure to Pay Wages
Timely

 

19. The Plaintiff hereby restates and reincorporates each and every previous

allegation made herein as if stated in full.

 

20. The Defendant failed to pay the Plaintiff her employment wages in full within
the time periods mandated by the WPCA for work performed.
21. The work performed by the Plaintiff has in fact never been paid as set forth

herein above.

22. The payroll practices of the Defendant caused the Plaintiff to not be paid for

 

regular wages in a timely manner.

Count Ill - Violation of Fair Labor Standards Act of 1938 (FLSA) 29 U.S.C. §201 et seg.

23. The Plaintiff hereby restates and reincorporates each and every previous
allegation made herein as if stated in full.

24, The Defendant failed to pay the Plaintiff her wages for regular time work and
overtime work in violation of the Fair Labor Standards Act. The Defendant, through its
computer software and payroll system, knowingly rejected and refused to accept the actual
weekly and overtime hours worked by the Plaintiff. - |

25. The Defendant knew it was using a payroll practice and payroll system that
rejected regular hours and overtime hours worked by the Plaintiff as well as by its other
employees.

26. The Defendant further affirmatively refused to. pay the Plaintiff for overtime

hours worked, in violation of the Fair Labor Standards Act.
 

 

 

Case 2\21-cv-00087 Document 1-1 Filed 02/03/21 Page 66 of 68 PagelD # 71

27. ‘The Defendant failed to pay the Plaintiff her regular rate of pay for hours
worked by the Plaintiff as required by FLSA and further failed to pay the Plaintiff one-and-
half times the regular rate of pay to the Plaintiff for overtime hours worked.

28. The refusal of the Defendant to pay for the actual hours worked and overtime
hours worked by the Plaintiff is a violation of the Fair Labor Standards Act.

29. . By failing to record, report, and/or preserve hours worked and wages earned
‘by the Plaintiff, the Defendant failed to make, keep and preserve records with respect to the
Plaintiff/employee sufficient to determine Plaintiff's wages, hours and other conditions of
employment in violation of FLSA, 29 U.S.C. Séction 255 (a) et seq.

-30. The Plaintiff requests all unpaid wages, and/or unpaid minimum wages,
unpaid overtime, liquidated damages, penalties, and attorneys’ fees.

31. The Plaintiff also asserts that conduct set forth herein establishes the
Defendant acted willfully and intentionally in violation of the Fair Labor Standards Act by
knowingly refusing to pay the Plaintiff for all hours worked at her regular rate of pay, all
wages earned, all overtime worked, minimum wage, and further failed to pay the proper
overtime rate and intentionally failed to keep proper records as set forth hereinabove.

| 32. The Defendant knowingly and repeatedly failed to pay the Plaintiff the
proper overtime rate as required by the Fair Labor Standards Act.

33. At all pertinent times the Defendant acted willfully and maliciously.

34. The Plaintiff seeks a jury trial on all claims, allegations, defenses and triable

issues.

Wherefore, the Plaintiff requests any and all damages allowable under West

Virginia Law as well under the Fair Labor Standards Act of 1938, including liquidated

5
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 67 of 68 PagelD #: 72

et
.

.

damages, back unpaid wages, unpaid overtime, costs and/or minimum wages, prejudgment
and post judgment interest and penalties under the West Virginia Wage Payment and
Collection Act and the Fair Labor Standards Act, including attorney fees. The Plaintiff

further requests a finding that the Defendant acted willfully in violating FLSA and WPCA.

ce)

John WAAiderman, Ill, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-350-6643
 

 

Case 2:21-cv-00087 Document 1-1 Filed 02/03/21 Page 68 of 68 PagelID #: 73

r

i ¢ Br
. lp a lg Sey & fy
. AT fA
IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA WY Y of a
Mgt Dip Py

  

tH aq Lt
DAWN FUJITA, 4 Os, ip
‘ oe @ O
inti ilu
Plaintiff, "Oy,
Vv. Civil Action No. 20-C-787
CHARLESTON KANAWHA
HOUSING AUTHORITY,
Defendant.

RTIFICATE OF SERVICE

I, John W. Alderman, III, counsel for the Plaintiff, do hereby declare that on this 13

day of January 2021 I have served a true copy of the hereto attached Plaintiff's Amended

Complaint upon the following:

Jan L. Fox

Steptoe & Johnson PLLC
P.O. Box 1588
Charleston, WV 25326

—-

John. ¥Alderman, Ill, Esq.

Law Offices of John W. Alderman
3 Monticello Place

Charleston, West Virginia 25314
Bar ID 6216

Phone: 304-531-8029

Fax: 877-656-8622
